Case 4:15-cv-00176-SEB-DML Document 128 Filed 11/23/20 Page 1 of 4 PageID #: 1176




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

 BRANDON MCFARLANE,                                )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )      No. 4:15-cv-00176-SEB-DML
                                                   )
 MIKE CAROTHERS Jackson County Sheriff,            )
                                                   )
                             Defendant.            )

       ORDER DENYING WITHOUT PREJUDICE MOTION FOR PRELIMINARY
                APPROVAL OF CLASS ACTION SETTLEMENT

         On December 17, 2019, the Court received notice that a settlement had been

  reached among the parties to this class action litigation. The parties subsequently filed

  their Joint Motion for Preliminary Approval of Settlement Agreement. However, the

  Magistrate Judge, having conferred with the parties on January 27, 2020, identified

  various deficiencies in the parties' motion and directed counsel to file an amended motion

  for preliminary approval by February 5, 2020. An amended motion was never filed,

  though Plaintiff filed two motions for attorney's fees. On July 22, 2020, the Magistrate

  Judge again ordered the parties to file corrected submissions no later than August 10,

  2020, noting that the most recent request for attorney's fees did not resolve the issues that

  she had addressed at the earlier status conference with the parties. [Dkt. 118]. Consistent

  with the Magistrate Judge's orders directing corrected filings, on July 27, 2020, we

  denied without prejudice [Dkt. 119] the parties' Joint Motion for Preliminary Approval of

  Settlement Agreement, [Dkt. 107], as well as Plaintiff's motions for attorney fees, [Dkt.

  114, 117].
Case 4:15-cv-00176-SEB-DML Document 128 Filed 11/23/20 Page 2 of 4 PageID #: 1177




         On July 30, 2020, Plaintiff reported to the Court that the parties had finalized their

  Class Action Settlement Agreement and Release pursuant to the Magistrate Judge's

  suggested corrections. [Dkt. 120]. The Magistrate Judge conferred with the parties on

  August 17, 2020, and concluded that the parties' proposed agreement and accompanying

  documents were now suitable for judicial approval. [Dkt. 123]. Accordingly, we directed

  the parties to file an amended motion for preliminary approval of the class action

  settlement agreement. [Dkt. 124].

         The parties followed this directive and, on September 29, 2020, submitted their

  renewed motion, [Dkt. 125], which now pends before us. However, errors persist even

  now in the parties' settlement documents, which continue to foreclose preliminary

  judicial approval. Of significant concern are the errors that were apparently previously

  identified and addressed by the Magistrate Judge. For example, the parties' proposed

  notice to class members provides:

         Can I Exclude Myself from the Settlement and Release of Claims?

         No, unless you previously opted out of the Class, you may not exclude yourself
         from the Settlement Agreement.

         [Dkt 125-2, at 4].

         In contrast to this proposed language, the most recent draft of this notice submitted

  to and reviewed by the Magistrate Judge on August 17, 2020, stated:

         Can I Exclude Myself from the Settlement and the Release of Claims?

         The only way to exclude yourself from this Settlement is to opt-out of the Class.
         You must fill out and file with the Court the opt-out form, but if you do that, then
         you will not share in the Settlement.
Case 4:15-cv-00176-SEB-DML Document 128 Filed 11/23/20 Page 3 of 4 PageID #: 1178




         The parties' proposed version now before us for approval is plainly problematic.

  See Kaufman v. Am. Express Travel Related Servs. Co., Inc., 877 F.3d 276, 284 (7th Cir.

  2017) (noting that a proposed class action settlement notice satisfies due process when it

  affords members an opportunity to opt out); Burnett v. Conseco Life Ins. Co., 2020 WL

  4207787, at *11 (S.D. Ind. July 22, 2020) (finding class action settlement notice to be

  adequate where it explained how class members may opt out); FED. R. CIV. P. 23(e)(4)

  ("If the class action was previously certified . . . the court may refuse to approve a

  settlement unless it affords a new opportunity to request exclusion to individual class

  members who had an earlier opportunity to request exclusion but did not do so.").

         In addition, the form of the notice as proposed by the parties respecting Plaintiff's

  counsel's requested fees awarded informs class members that counsel will seek no more

  than $150,000 in attorney's fees and costs. This is not consistent with the terms of the

  settlement agreement, which provides for $175,000 in attorney's fees and costs.

         We will not repeat the Magistrate Judge's significant investments of time and

  effort by (once again) identifying deficiencies in the parties' proposed notice. Why the

  parties' have not relied on the Magistrate Judge's advice and experienced judgment in

  finalizing the form of their documents submitted here for approval, we do not know. But

  what is before us still does not pass muster for the reasons stated herein. Accordingly,

  the parties' Joint Motion for Preliminary Approval of Settlement Agreement [Dkt. 125] is

  denied without prejudice. The parties are directed to submit corrected filings no later

  than fourteen days from the date of this Order.
Case 4:15-cv-00176-SEB-DML Document 128 Filed 11/23/20 Page 4 of 4 PageID #: 1179




         IT IS SO ORDERED.


         Date:    11/23/2020             _______________________________
                                          SARAH EVANS BARKER, JUDGE
                                          United States District Court
  Distribution:                           Southern District of Indiana

  Christopher Carson Myers
  CHRISTOPHER C. MYERS & ASSOCIATES
  cmyers@myers-law.com

  Pamela G. Schneeman
  STEPHENSON MOROW & SEMLER
  pschneeman@stephlaw.com

  James S. Stephenson
  STEPHENSON MOROW & SEMLER
  jstephenson@stephlaw.com
